UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant[X] Filed by a Party other than the Registrant[] Check the appropriate box: [] Preliminary Proxy Statement [] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X] Definitive Proxy Statement [] Definitive Additional Materials [] Soliciting Material Pursuant to §240.14a-12 CRACKER BARREL OLD COUNTRY STORE, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-1l. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Dear Shareholder: We have enclosed with this letter the proxy statement for our 2010 Annual Meeting of shareholders of Cracker Barrel Old Country Store, Inc. (“Cracker Barrel” or the “Company”). We again are using the SEC’s “e-proxy” rules, which allow us to make our proxy statement and related proxy materials available on the Internet.As a result, many of you may already have received a “Notice of Internet Availability of Proxy Materials.”That notice described how you can obtain our proxy materials (consisting of this proxy statement, a form of proxy card and our annual report to shareholders for the year ended July 30, 2010).The e-proxy rules provide us the opportunity for cost savings on the printing and distribution of our proxy materials, and we hope that, if possible and convenient for you, you will use them.Alternatively, you can receive paper copies of the proxy materials.In either event, we hope that you find the annual report to shareholders interesting and useful in understanding your company. This year’s Annual Meeting will be held on Wednesday, December 1, 2010, at 10:00 a.m. Central Time, at our offices at 305 Hartmann Drive, Lebanon, Tennessee 37087, and you are most welcome to attend.You will find directions to the Annual Meeting on the inside back cover of the proxy statement. At this year’s meeting, you will have an opportunity to vote on the election of the nine directors named in the accompanying proxy statement, the selection of Deloitte & Touche LLP as Cracker Barrel’s independent registered public accounting firm and the approval of the Cracker Barrel Old Country Store, Inc. 2010 Omnibus Incentive Compensation Plan.We will discuss our performance during the past fiscal year.Representatives from Deloitte & Touche LLP also will be available at the meeting, and, following our report, we will try to answer your appropriate questions as well as we can. Your interest in Cracker Barrel and your vote are very important to us, so please review the proxy statement and our annual report in detail and return your proxy card as soon as possible.We want your vote to be represented at the Annual Meeting.For those of you who plan to visit with us in person at the Annual Meeting, we look forward to seeing you, and please have a safe trip. Sincerely, /s/ Michael A. Woodhouse Michael A. Woodhouse October 18, 2010 Chairman, President and Chief Executive Officer Your Vote Is Important Please mark, sign and date your proxy card and return it promptly in the enclosed envelope, whether or not you plan to attend the meeting.Registered and most beneficial shareholders may also vote via telephone or through the Internet.If you own shares in a brokerage account, your vote is even more important to us this year because of recent rule changes.Unlike in previous years, your broker can no longer vote your shares in proposals to elect directors unless you provide voting instructions to your broker.Therefore, it is very important that you exercise your right as a shareholder and vote on all proposals, including the election of directors. 305 Hartmann Drive Lebanon, Tennessee 37087 Notice of Annual Meeting of Shareholders DATE OF MEETING: Wednesday, December 1, 2010 TIME OF MEETING: 10:00 a.m. Central Time PLACE OF MEETING: 305 Hartmann Drive Lebanon, Tennessee 37087 ITEMS OF BUSINESS:
